Case 2:18-cr-20495-DML-MKM ECF No. 164, PageID.1731 Filed 06/29/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                Plaintiff,                                    Case Number 18-20495
 v.                                                           Honorable David M. Lawson

 IBRAHEEM IZZY MUSAIBLI,

                Defendant.
                                               /

                    ORDER REGARDING SUPPLEMENTAL BRIEFING

        The Court held a hearing on the government’s motion asking the Court to admit at trial

 certain documents attributed to the ISIS organization. The parties requested permission to file

 supplemental briefs addressing the testimony presented and issues raised during the hearing. The

 Court has considered the joint request for additional briefing and finds that it should be granted.

        Accordingly, it is ORDERED that if the parties want to file supplemental briefs addressing

 the government’s motion to admit ISIS documents (ECF No. 102), then they must do so on or

 before July 30, 2021. The submission for each side shall not exceed 15 pages.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

 Dated: June 29, 2021
